Walks, J.,
(after stating the findings as above.) The questionsarising on these facts are two: First, whether Kellogg and Foote were jointly liable to pay the assessments, and the plaintiff’s release of Kellogg discharged the defendant. Second, whether the causes of action declared on accrued within six years before the commencement of the action.
I am of the opinion that the liability of the defendant to pay the assessment was several, and not joint, and that the release did not discharge him; and that.the defendant, being the owner of 195 shares of the stock, was liable, under the charter of the company, for the price of said shares, and for such assessments,as should be made by competent authority for the payment of any percentage thereon; and that, as the right of the plaintiff to sue for the collection of unpaid subscriptions depended upon the making of an assessment, the causes of action declared on did not and could not accrue until after the making of the assessment of 30 per cent, by the decree of the chancery court of the city of Richmond, of December 14, 1880, and consequently that the present action, having been commenced within six years from that date, is not barred by the statute of limitations.
The plaintiff is therefore entitled to a judgment for the full amount claimed by him, which is made up as follows:
J. T. Foote, Assignee, in acct. with John Glenn, Trustee W. E. & T. Co. 1888.
Aug. 3. To 30 per cent, on 195 shs. W. E. & T. Oo. stock, as per call Dee. 14, 1880 ordered by chancery Ct., city of Richmond, - - - - - - $ 5,850 00
To 7 years, 7 mos., 19 days’ int., to Aug. 3, 1888, 2,680 28
To 50 per cent, on 195 shs. W. E. & T. Co. stock, as per call of Mar. 26, ’86 ordered by Cir. Ct. Henrico Co., Va.,. 0,750 00
To interest to Aug. 3, ’88, 2 yr., 4 mos., 7 da., - 1,376 38
1885. Eeb. 14. By this amt. paid by Charles H. Kellogg, assignor, on acet. of 30 per cent, call, By int. from Eeb. 14, ’85, to Aug. 3, ’88, 3 yr., 5 mos., 19 da., - $6,581 25 1,370 00
1886.' October 18. By 195-295 of $2,250, pd. under compromise decree of Oct. 4, ’86, on 295 sh¿ir6s „ M M B By int. to Aug. 3. ’88, from Oct. 18, .’86,1 yr., 9 mos., 15 days, - 1,487 29 159 96
By balance due trustee, - $10,058 16
$19,656 66 $19,656 66
10,[ XXX XX XXXX ]. Aug. 3.. Balance due trustee,
It is ordered that judgment be entered for the plaintiff for the said sum of $10,058.16, with costs.